810 F.2d 201
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Henry HUGHES, Plaintiff-Appellant,v.Lt. Jimmy CARTER, et al., Defendants-Appellees.
No. 85-5954.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1986.

Before KENNEDY and NORRIS, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals from a district court judgment adopting the Magistrate's report and recommendation to dismiss his civil rights complaint as frivolous under 28 U.S.C. § 1915.


2
Seeking monetary and injunctive relief, plaintiff sued five correctional officials under 42 U.S.C. § 1983 charging them with violating his First Amendment Rights by harassing him and causing him mental anguish due to his sexual preference, life-style and secular beliefs.   Finding the complaint vague and conclusory, the Magistrate recommended it be dismissed.   Plaintiff filed objections with supporting statements and affidavits.   Upon de novo review, the district court dismissed plaintiff's complaint as frivolous.


3
Upon review of the cause in light of the arguments raised by the parties in their respective appellate briefs, this Court affirms the district court's dismissal of plaintiff's suit.   Plaintiff's allegations simply do not arise to a level of constitutional magnitude.   Although his claims of threats and intimidation are, indeed, unfortunate, they do not state an actual infringement of a constitutional right.   Cf. Macko v. Byron, 760 F.2d 95, 97 (6th Cir.1985) (per curiam ).   Plaintiff's claims regarding dormitory assignments likewise concern the type of judgment calls regarding prison management which are best left to the wide discretion and expertise of prison administrators.   See Bell v. Wolfish, 441 U.S. 520, 562 (1979);   Brown v. Johnson, 743 F.2d 408, 413 (6th Cir.1984), cert. denied, 469 U.S. 1215 (1985);   Weaver v. Jago, 675 F.2d 116, 117 (6th Cir.1982) (per curiam );   Imam Ali Abdullah Akbar v. Canney, 634 F.2d 339 (6th Cir.1980) (per curiam ), cert. denied, 450 U.S. 1002 (1981).


4
This panel unanimously agrees that oral argument is not necessary in this appeal.   Rule 34(a), Federal Rules of Appellate Procedure.   The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.